PER CURIAM:
June Bryant-Bunch seeks to appeal the district court’s denial of her motion for a temporary restraining order. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Bryant-Bunch seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Office of Pers. Mgmt. v. American Fed’n of Gov’t Employees, 473 U.S. 1301, 1303-05, 105 S.Ct. 3467, 87 L.Ed.2d 603 (1985); Drudge v. McKernon, 482 F.2d 1375, 1376 (4th Cir.1973). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

DISMISSED.